ORDER
[¶ 1] On December 31,1997, the Honorable Wallace D. Beming, District Judge for the Northwest Judicial District, with chambers in Minot, notified this Court that he will not be seeking reelection at the conclusion of his term of office. Judge Berning’s declaration that he did not intend to seek reelection created a judicial vacancy under Section 27-05-02.1(4), N.D.C.C.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., the Supreme Court is required to determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled, the vacant office be abolished, with or without transfer of a district judgeship if necessary for effective judicial administration, or transfer the vacant office to a judicial district in which an additional judge is necessary.
[¶ 3] Under Section 27-05-01(2), N.D.C.C., the Supreme Court is required to reduce the number of district judges to 42 before Janu*592ary 2, 2001. The state currently has 45 district judgeships. The Northwest Judicial District has eight district judgeship positions and one full-time judicial referee position. The weighted caseload study completed by the National Center for State Courts indicates an allocatiop of 6.98 full-time judicial positions, including judicial referees.
[¶ 4] After notice, a hearing concerning the vacancy in Judgeship No. 3 was held in Minot on February 9, 1998, before the Honorable Vernon R. Pederson, Surrogate Judge, acting as a Hearing Officer under Administrative Rule 7.2. A report has been filed by Judge Pederson.
[¶ 5] Judge Pederson found: 1) The population of the six counties in the Northwest Judicial District is estimated to have dropped slightly (.5%) since the 1990 census. The population of Ward County, in which Judgeship No. 3 is located, is estimated to have increased by slightly more than 3%. There are two counties with estimated populations higher than, but roughly approximate to, the population of Ward County: Grand Forks County and Burleigh County. If Judgeship No. 3 is abolished, leaving seven judges in the Northwest Judicial District, the population per judge/referee ratio would increase from 10,928:1 to 12,294:1, significantly higher than the ratio in Burleigh and Grand Forks counties; 2) Caseload filings in the Northwest Judicial District, in which Judgeship No. 3 is located, increased from 8,949 in 1994 to 9,120 in 1997, approximately a 2% increase. Criminal filings increased while civil filings decreased; 3) If Judgeship No. 3 is abolished, judges chambered elsewhere in the district would be required to travel to Minot to assist in providing judicial services; 4) All remaining judges in the district are several years from retirement and none are contemplating retirement before 2001; and 5) The Ward County Courthouse is a modern, well maintained facility; there are five courtrooms as well as a juvenile hearing room. Office facilities are adequate. The Ward County jail, adjacent to the courthouse, is a modern, grade one facility capable of holding 82 prisoners..
[¶ 6] The Supreme Court consulted with judges and attorneys from the Northwest Judicial District about the disposition of the Minot vacancy in the Supreme Court courtroom on March 4,1998.
[¶ 7] Comments received during the consultation with the Supreme Court regarding the Minot vacancy raised questions as to whether or not the office facilities for judges and staff at the Ward County Courthouse are adequate.
[¶8] This Order is based upon consideration of all information received by this Court, the reduction of the number of judge-ships required by statute, and the need for continued effective judicial services in the Northwest Judicial District.
[¶ 9] Considering the abolition of Judgeship No. 3 in the South Central Judicial District in Supreme Court No. 980005 and the weighted caseload study, when compared to other districts in the state, the caseload per judge does not compel a conclusion that retention of Judgeship No. 3 in the Northwest Judicial District is necessary within the meaning of Section 27-05-02.1, N.D.C.C.
’ [¶ 10] As 2001 nears and the number of positions available to vacate declines, the ability of this Court to comply with the legislative requirement to reduce the number of judges to 42 by 2001 is more restricted. Abolition of Judgeship No. 3 is necessary to comply with Section 27-05-01(2), N.D.C.C., requiring the total number of district judges be reduced to 42 before January-2, 2001, and to heed the legislative intent to abolish judgeships through attrition.
[¶ 11] IT IS HEREBY ORDERED, that Judgeship No. 3 with chambers in Minot in the Northwest Judicial District is abolished upon the expiration of Judge Berning’s term.
[¶ 12] The abolition of Judgeship No. 3 is ordered with the intent and confidence that the Honorable Robert W. Holte, Presiding Judge of the Northwest Judicial District, together with the judges of the district, and their successors, will continue to do their best to provide, through assignment, routine, effective judicial services to the area served by Judgeship No. 3.
[¶ 13] Dated at Bismarck, North Dakota, this 10th day of March, 1998.
[¶ 14] /s/ Gerald W.Vande Walle Gerald W. Vande Walle Chief Justice
/s/ Herbert L. Meschke Herbert L. Meschke Justice
/s/ William A. Neumann William A. Neumann Justice
/s/ Dale V. Sandstrom Dale V. Sandstrom Justice
/s/ Mary Muehlen Maring Mary Muehlen Maring Justice